Citation Nr: 1824332	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-31 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the April 24, 1980 rating decision denying entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. The rating decision found that the Veteran's claim for entitlement to an earlier effective date of service connection for tinnitus is not shown due to a CUE and continued a 10 percent evaluation from February 27, 2002. 

In November 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing sitting at the RO in Winston-Salem, North Carolina. The Board notes that the Veteran waived the presence of his representative and proceeded to testify pro se. A transcript of the hearing is of record. 

The Board notes that additional evidence has been filed since the last Statement of the Case (SOC) in June 2014. However, any such new evidence is not relevant to the Veteran's claim of CUE.



FINDINGS OF FACT

1. The April 24, 1980 rating decision was consistent with existing legal authority and the facts of record, and did not contain undebatable error that would have manifestly changed the outcome of the decision at that time with regard to the denial of entitlement to service connection for tinnitus.

2. The Veteran's allegations of CUE with respect to the April 24, 1980 rating decision that denied service connection for tinnitus amount to disagreement as to how VA evaluated, assessed, and weighed the evidence.


CONCLUSION OF LAW

1. The April 24, 1980 rating decision, which denied service connection for tinnitus, was not clearly and unmistakably erroneous. 38 U.S.C. § 5109A (2012); 38 C.F.R. §§ 3.104, 3.105(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA 

An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision. See Livesay v. Principi, 15 Vet. App. 165 (2001) (stating an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process."). Accordingly, the provisions of the VCAA, and its implementing regulations, are not applicable to the adjudication of the CUE motion.

II. Analysis

The Veteran seeks an earlier effective date prior to February 27, 2002, for the grant of service connection for tinnitus. Primarily, the Veteran contends that the RO committed CUE when the RO denied service connection for tinnitus in an April 1980 rating decision. See November 2017 videoconference hearing transcript.

In this case, as will be discussed further below, the Veteran was denied service connection for tinnitus by the RO in an April 1980 rating decision on the basis that there was no mention of any complaints of tinnitus. The Veteran filed a notice of disagreement, and in June 1980, the RO furnished an statement of the case (SOC). However, the Veteran did not file a formal appeal of the claim, and the denial became final. 

In June 1982, the Veteran filed a request to reopen his claim for service connection for tinnitus and submitted additional medical evidence to support his claim. However, according to the electronic record, the claim was not adjudicated by the RO. In February 2002, the Veteran again filed a claim to reopen his claim for service connection for tinnitus, and in an August 2002 rating decision, the RO granted service connection for tinnitus, rated at 10 percent disabling effective February 27, 2002. The Veteran then filed a notice of disagreement in September 2002, asserting an earlier effective date prior to February 27, 2002. In November 2002, the RO furnished an SOC denying the Veteran's claim for entitlement to an earlier effective date for the grant of service connection for tinnitus. However, because the Veteran did not enter a timely appeal of the November 2002 SOC, or submit new and material evidence with regard to the effective dates within one year of that decision, the August 2002 assignment of an effective date of February 27, 2002 for a 10 percent rating of tinnitus became a final decision. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

Last, this claim originates from an April 2012 claim of CUE. The RO issued an August 2012 rating decision that did not find CUE, the Veteran filed a notice of disagreement, and in June 2014 the RO furnished an SOC. The Veteran then filed a VA Form 9 and formally appealed the claim of CUE, asserting that VA made CUE in denying the Veteran's claim in June 1980 because there was clearly evidence in the record showing that symptoms of tinnitus were present during military service. 

As a preliminary matter, the Board notes that a freestanding claim of entitlement to an earlier effective date for the grant of tinnitus is legally precluded. See 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017). The Court has held that final decisions cannot be revisited, except under clearly defined and limited circumstances. Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002). The Court has applied Cook by holding that the only way to review final decisions is either by a claim of clear and unmistakable error or through the submission of new and material evidence. See Rudd v. Nicholson, 20 Vet. App. 296 (2006); Dicarlo v. Nicholson, 20 Vet. App. 52 (2006). Therefore, because the Veteran has only advanced the claim of CUE and because the Veteran cannot raise a freestanding claim for an earlier effective date in an attempt to overcome the finality of the August 2002 rating decision, the Board solely proceeds with a consideration and analysis of the Veteran's claim for CUE below. See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE. Where evidence establishes such error, the prior decision will be reversed or amended. 38 U.S.C. § 5109A (2012); 38 C.F.R. §§ 3.104, 3.105(a) (2017).
The Court has addressed the question of determining when there is clear and unmistakable error (CUE) in a prior decision. In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set forth a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort of error that, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Id. at 313-14. See also Bustos v. West, 179 F. 3d 1378 (Fed. Cir. 1999). The Court has also stated that CUE is a type of error in which reasonable minds could only conclude that the original decision was fatally flawed at the time it was made. Russell, 3 Vet. App. at 313-14.

In Fugo v. Brown, 6 Vet. App. 40  (1993), the Court stated that CUE is a very specific and rare kind of error. Id. at 43. The Court noted that CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Id. The Court further indicated that in order to raise a valid claim of CUE, the Veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face, the Veteran must provide persuasive reasons why the decision would have been manifestly different but for the error. Id. at 44. The Court stated that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger. Id. 

The record in the appeal to be reviewed for CUE is the record and law that existed at the time of the prior rating decision, not additional evidence submitted or otherwise obtained after the fact.  A finding of CUE must be based solely on the evidence of record at the time of the decision in question.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

A breach of the duty to assist cannot form a basis for a claim of clear and unmistakable error. Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (finding VA's breach of duty to assist caused incomplete record but not incorrect record); Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001). When there is evidence both favorable and unfavorable on the issue, it is impossible for a Veteran to succeed in showing that the result would have been manifestly different. Simmons v. West, 14 Vet. App. 84, 88 (2000).

As previously noted, the RO denied entitlement to service connection for tinnitus in an April 1980 rating decision. The RO noted that the Veteran complained of loss of hearing in October 1970, but noted that "[t]here is a notation that it was a noise induced hearing loss but there is no mention of any complaints of tinnitus." In June 1980, the Veteran filed a notice of disagreement with the RO's rating decision, and stated that he has a ringing in his ear and that he was told by the Army that it would go away and that it has not. The Veteran stated that, "[t]he ringing has grown progressively worse over the years . . . ." The Veteran further stated that this was incurred in service and started when he was sleeping beside a tank. The Veteran stated the following:
"As I was sleeping and not made aware that the shot would be fired, my ears were in no way protected. I was sleeping near the front of the tank and my left ear caught the full force of the discharge. From that moment to this my left ear has not stopped ringing and has in fact grown worse."

The RO provided an SOC in June 1980, which considered the Veteran's notice of disagreement and continued the denial. The SOC notes that there is no mention of any complaints or symptoms of tinnitus in service records, and finds that the evidence of record fails to show that the Veteran's tinnitus began while in the active military. 

The Veteran now asserts that CUE was made in the April 24, 1980 rating decision. At the VA Form 9 dated July 2014, the Veteran asserts CUE in denying the claim in June 1980 because the claim was denied for failing to show the Veteran's tinnitus began while in active military service when, in fact, "there was clearly evidence in the record showing that symptoms of tinnitus were present during military service." Furthermore, "VA failed its duty to assist the Veteran [to] develop his claim by refusing to schedule a compensation and pension examination, which was necessary for the Veteran to obtain the medical evidence necessary to develop his claim." 

At the November 2017 hearing, the Veteran testified that his tinnitus began in service and that he was told that the ringing in his ears would go away and it never did. Therefore, the Veteran asserts that because "they understand now that I have the tinnitus, then it would be clear and unmistakable error that I didn't have it before since I had complained about it before and it's in my record that I complained about it before." The Veteran points to an October 1970 ear, nose, and throat consultation that pointed to his loss of hearing acuity in service. Such claims are also asserted in an April 2012 Motion Based on Cue, which focuses on the argument that "if the adjudicator had properly analyzed the full and complete record in VA's possession at the time of the denial of service connection they would have discovered that [the Veteran's] records indicate that the onset of the symptoms of tinnitus did in fact begin while he was still in the Army."

However, upon review of the evidence of record at the time of the April 24, 1980 rating decision, the Board concludes that the Veteran has not met his burden of proof in demonstrating that the rating decision contained CUE. 

First, regarding to the Veteran's argument that the VA did not meet its duty to assist the Veteran in developing his claim because the Veteran was not afforded a VA examination associated with his claim, the Board is reminded that a breach of the duty to assist cannot form a basis for a claim of clear and unmistakable error. Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (finding VA's breach of duty to assist caused incomplete record but not incorrect record); Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001). 

Second, the Veteran's other assertions of CUE amount to a disagreement over how the evidence was interpreted by the RO at the time. As previously noted, the April 1980 rating decision recognized hearing acuity in service, but found no evidence of tinnitus in service. Even with consideration of the Veteran's June 1980 notice of disagreement and statement of ringing in his ear in service, the RO continued the denial in a June 1980 SOC on the basis that there is no mention of any complaints or symptoms of tinnitus in service records. The RO considered the evidence of record at the time in 1980, and while the RO did note evidence of hearing acuity in service in 1970, the RO did not find that ringing in the ears or tinnitus was noted in the service records. Upon review of the service records, hearing acuity was reported, but tinnitus was not specifically reported.

Given the RO's initial finding that the Veteran's STRs were negative for evidence of tinnitus, the RO's denial of service connection for tinnitus is not clear and unmistakable error. Moreover, even considering the Veteran's assertions as to his in-service symptoms of ringing in the ear, as noted in his June 1980 notice of disagreement, RO made the determination that STRs contained nothing pertaining to a tinnitus, leaving the in-service element unmet. Therefore, the Board finds that the April 24, 1980 rating decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect. As such, the Board finds that the Veteran fails to establish factual or legal error rising to the level of CUE in the April 1980 rating decision that denied service connection for tinnitus.  Hence, the criteria have not been met for reversing or revising that prior decision on the basis of CUE.

	(CONTINUED ON NEXT PAGE)




ORDER

The denial of entitlement to service connection for tinnitus in the April 24, 1980 rating was not clearly and unmistakable erroneous.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


